Case 1:14-cv-01339-RCL Document 341 Filed 02/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, ex rel.
ANDREW SCOLLICK,

Plaintiff-Relator,
Civil Action No. 1:14-CV-01339(RCL)
VIJAY NARULA, etal,

Defendants.

 
Case 1:14-cv-01339-RCL Document 341 Filed 02/25/21 Page 2 of 2

DEFENDANT NEIL PAREKH, MOTION FOR SUMMARY
JUDGMENT AND ARGUMENT

Defendant Neil Parekh, prose, pursuant to Rule 56, Fed. R. Civ. P. does hereby
move this Court to enter summary judgment in his favor, as there is no genuine

dispute as to any material fact. In support, Defendant Neil Parekh states:

He is in agreement with the other defendents assertions that there is no
material fact or evidence in this case and therefore is not liable against the Plaintiff or

the US government and therefore is requesting this case to be dismissed.

This 24" day of February 2021. 7

 

Neil Parekh
